DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Amended: .
Cancelled: 2, 3, 17 and 18.
New: 21 and 22.
Pending: 1, 4-16 and 19-22. 
IDS
Applicant’s IDS(s) submitted on 02/14/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 10-12, filed 03/15/2022, with respect to claim(s) 1-2,4-6,8-11 and 13-20 have been fully considered and are persuasive.  The rejection of claim(s) *** has been withdrawn. New claims introduced by the applicant incorporate allowable subject matter, hence are being allowed.
Allowable Subject Matter
Claim(s) 1, 4-16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are KHALILI and MORIYAMA.
KHALILI discloses embodiments of the invention implement MEJs having improved read-write characteristics. In one embodiment, an MEJ includes: ferromagnetic fixed and free layers, a dielectric layer interposed between the ferromagnetic layers, and an additional dielectric layer proximate the free layer, where the fixed layer is magnetically polarized in a first direction, where the free layer has a first easy axis that is aligned with the first direction, and where the MEJ is configured such that when subject to a potential difference, the magnetic anisotropy of the free layer is altered such that the relative strength of the magnetic anisotropy along a second easy axis that is orthogonal to the first easy axis, compared to the strength of the magnetic anisotropy along the first easy axis, is magnified during the application of the potential difference, where the extent of the magnification is enhanced by the presence of the additional layer.
 

Re: Independent Claim 1 (and dependent claim(s) 4-16), there is no teaching or suggestion in the prior art of record to provide:
wherein the nonmagnetic metal dust layer comprises an alloy of magnesium and aluminum, and wherein the nonmagnetic metal dust layer and has a material composition of Mgi-xAlx, wherein x is in a range from 0.2 to 0.8.
  	
Re: Independent Claim 19, there is no teaching or suggestion in the prior art of record to provide:
wherein: the first programming voltage and the second programming voltage generate an electric field in the VCMA dielectric capping layer which induces precession in the free layer; and the first programming voltage has a magnitude in a range from 500 mV to 3 V.

Re: Independent Claim 20, there is no teaching or suggestion in the prior art of record to provide:


Re: Independent Claim 21, there is no teaching or suggestion in the prior art of record to provide:
wherein: a ratio of a voltage controlled magnetic anisotropy (VCMA) coefficient of the VCMA magnetoelectric memory device to a VCMA coefficient within a comparative exemplary VCMA magnetoelectric memory device is in a range from 3 to 5; and the comparative exemplary VCMA magnetoelectric memory device is the same as the VCMA magnetoelectric memory device except that the comparative exemplary VCMA magnetoelectric memory device lacks the nonmagnetic metal dust layer.

Re: Independent Claim 22, there is no teaching or suggestion in the prior art of record to provide:
wherein a thickness to dielectric constant ratio of the VCMA dielectric capping layer is greater than a thickness to dielectric constant ratio of the nonmagnetic tunnel barrier layer such that a potential difference across the VCMA dielectric capping layer is greater than a potential different across the nonmagnetic tunnel barrier layer during the application of a voltage between the first electrode and the second electrode.

Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov